Citation Nr: 0735081	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-34 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia 
disability.

2.  Entitlement to service connection for a pylori AB 
disability.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Air Force from 
November 1986 to August 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Augusta, 
Maine, which denied entitlement to service connection for a 
hiatal hernia and pylori AB disability.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran currently has a hiatal hernia disability. 

2.  The preponderance of the evidence is against a finding 
that the veteran currently has a pylori AB disability. 


CONCLUSIONS OF LAW

1.  A hiatal hernia disability was not incurred in, or 
aggravated by, active service, directly or presumptively.  38 
U.S.C.A. §§1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2007).

2.  A pylori AB disability was not incurred in, or aggravated 
by, active service, directly or presumptively.  38 U.S.C.A. 
§§1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September and December 2004.  The RO 
provided notice pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in March 2006, subsequent to the initial 
adjudication.  While the March 2006 notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an October 2006 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.                                                                           

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112, requesting the 
claimant to provide evidence in his possession that pertains 
to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran medical 
examinations.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for hiatal hernia and 
pylori AB disabilities. The veteran is presently rated with a 
30 percent evaluation for a gastroesophageal reflux disorder. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hiatal Hernia Disability

The veteran's service medical records dated in June and July 
1996 indicate that he was both diagnosed and treated for a 
hiatal hernia during service.  See 38 C.F.R. § 3.303.

A November 1996 private medical record notes that the veteran 
has a long-standing history of a sliding hiatal hernia.  
Likewise, a private medical report dated April 1997 states 
that the veteran had problems related to residuals from a 
hiatal hernia.  A September 2004 VA medical record from a new 
patient examination notes that the veteran had a diagnosis of 
a hiatal hernia.  Finally, numerous medical records dated 
throughout 2005 and 2006 state that the veteran has a history 
of hiatal hernia that is "not ready for surgery yet."   

A VA examination was conducted for the veteran's current 
service connection claim in December 2004.  It was found that 
there was no current radiographic evidence that the veteran 
had a hiatal hernia.  The examiner reviewed the veteran's 
records and conducted a barium swallow test.  

In July 2006 a VA examination was conducted for the veteran's 
separate increased rating claim for a gastroesophageal reflux 
disorder with hiatal hernia disability.  The report noted 
only that the veteran had gastroesophageal reflux with a 
history of hiatal hernia.

The veteran has made numerous statements indicating that he 
has a current hiatal hernia disability.  The Board accepts 
the veteran's statements regarding his own subjective mental 
impressions that he experienced during and after service, 
however he is not qualified to diagnosis a particular 
disability or disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Savage v. Gober, 10 Vet. App. 488 
(1997).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The medical evidence discussed above from November 1996, 
April 1997, April 2005, April 2006, and July 2006 note that 
the veteran has a history of a hiatal hernia related to his 
gastroesophageal reflux disability, but they do not state 
that he has a current a hiatal hernia.  

While the September 2004 clinical record contains a diagnosis 
of a hiatal hernia, the diagnosis was not based on tests that 
the physician conducted, and no rationale for the diagnosis 
was provided.  In contrast, the December 2004 VA examination 
found that there was no radiographic evidence of a hiatal 
hernia based on specific tests conducted to determine whether 
the veteran had a current hiatal hernia.  The examiner thus 
provided a rationale for his diagnosis.  

The December 2004 VA examination report is of the greatest 
probative value in light of the physician having reviewed the 
evidence, including x-rays, and provided a rationale for his 
diagnosis.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(A medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty); Owens v. Brown, 7 Vet 
App. 429, 433 (1995) (the opinion of the physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history). 

Although the veteran's lay assertions have been considered, 
they do not outweigh the medical evidence of record.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim for a 
hiatal hernia; there is no doubt to be resolved; and service 
connection for a hiatal hernia is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58. 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306, 4.125(a). 




Pylori AB Disability

The veteran's service medical records do not indicate that 
the veteran suffered from a pylori AB disability during 
service or upon separation.

A private medical report dated in November 1998 indicates 
that the veteran may have tested positive for heliobactor 
pylori AB.  This test result was not discussed in the medical 
report and remains uninterpreted.  A February 1999 private 
medical record indicates that the veteran had been treated 
for H pylori in November 1998. 

During a December 2004 VA medical examination the examiner 
noted that veteran stated that he was treated for H pylori 
infection in 1997.  The examiner, did not, however, test the 
veteran for H pylori or pylori AB at that time.  

There is no other medical evidence of record indicating that 
the veteran is currently diagnosed with, or suspected to 
have, pylori AB.  Likewise, VA treatment records from 2005 
and 2006 show no current findings of pylori AB.
  
The veteran claims that he contracted pylori AB while serving 
in Korea and that it presently affects him; however he is not 
qualified to diagnosis a particular disability or disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494; Savage v. 
Gober, 10 Vet. App. 488. 

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury that 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144; Chelte v. 
Brown, 10 Vet. App. 268, 271.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225.  
   
While the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
does not show that there is any present disability, disease, 
or disorder r associated with pylori AB or any other type of 
pylori, and that the veteran has not had any type of pylori 
in approximately 9 years.

Absent medical evidence showing a current pylori AB 
disability, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection for pylori AB is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102.  

The veteran's gastroesophageal reflux disorder is rated at 30 
percent under the hiatal hernia rating criteria.  See 38 
C.F.R. §§ 4.27, 4.114, Diagnostic Code 7346.  Therefore, the 
veteran is being compensated for the symptoms that he 
complains of regarding his hiatal hernia and pylori AB.  
Furthermore, 38 C.F.R. § 4.114 states that the veteran's 
claimed type of disabilities shall not be combined with each 
other because a single evaluation that best reflects the 
predominant disability picture should be assigned.         


ORDER

Entitlement to service connection for a hiatal hernia 
disability is denied. 

Entitlement to service connection for pylori AB disability is 
denied. 







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


